                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                               ENTERED
                              UNITED STATES DISTRICT COURT                                     May 09, 2019
                               SOUTHERN DISTRICT OF TEXAS                                David J. Bradley, Clerk
                                   HOUSTON DIVISION

CANDACE LOUISE CURTIS, et al,                     §
                                                  §
         Plaintiffs,                              §
VS.                                               §   CIVIL ACTION NO. 4:12-CV-00592
                                                  §
ANITA KAY BRUNSTING, et al,                       §
                                                  §
         Defendants.                              §


          ORDER FOLLOWING TELEPHONE SCHEDULING CONFERENCE
                      HELD ON May 8, 2019 at 9:15 AM

       Appearances:            Candace Curtis (pro se)
                               (Court Reporter: J. Sanchez)
                               (No appearance by the defendants)

The following rulings were made:

       Before the Court is the pro se plaintiff’s, Candace Curtis, motion for an order directed to

certain defendants to show cause why they should not be held in contempt for violating the

Court’s Preliminary Injunction entered on April 19, 2013.

       The Court is of the opinion that, having transferred the case to the Harris County Probate

Court, it no longer has jurisdiction of the case. Therefore, the relief requested is Denied.

       It is so ORDERED.

       SIGNED on this 8th day of May, 2019.


                                                  ___________________________________
                                                  Kenneth M. Hoyt
                                                  United States District Judge




1/1
